Exhibit 10.1

 

SIXTH LOAN MODIFICATION AGREEMENT

 

This Sixth Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of October 20, 2014, by and between SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 505 Fifth Avenue, 11th Floor, New York, New York 10017 (“Bank”) and TREMOR
VIDEO, INC. (f.k.a. Tremor Media, Inc.), a Delaware corporation with its chief
executive office located at 53 West 23rd Street, 12th Floor, New York, New York
10010 (“Borrower”).

 

1.             DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS.  Among
other indebtedness and obligations which may be owing by Borrower to Bank,
Borrower is indebted to Bank pursuant to a loan arrangement dated as of June 7,
2007, evidenced by, among other documents, a certain Loan and Security Agreement
dated as of June 7, 2007, between Borrower and Bank, as amended by a certain
First Loan Modification Agreement dated as of December 8, 2008, as further
amended by a certain Second Loan Modification Agreement dated as of December 7,
2009, as further amended by a certain Third Loan Modification Agreement dated as
of February 7, 2010, as further amended by a certain Fourth Loan Modification
Agreement dated as of March 7, 2011, and as further amended by a certain Fifth
Loan Modification Agreement dated as of December 30, 2011 (as amended from time
to time, the “Loan Agreement”).  Capitalized terms used but not otherwise
defined herein shall have the same meaning as in the Loan Agreement.

 

2.             DESCRIPTION OF COLLATERAL.  Repayment of the Obligations is
secured by the Collateral as described in the Loan Agreement (together with any
other collateral security granted to Bank, the “Security Documents”). 
Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

 

3.             DESCRIPTION OF CHANGE IN TERMS.

 

A.                                    Modifications to Loan Agreement.

 

1                                         Borrower hereby acknowledges and
agrees that Borrower will deliver to Bank, each in form and substance acceptable
to Bank, each of the items listed on Schedule 1 hereto within the applicable
time period set forth thereon.  Borrower acknowledges and agrees that the
failure of Borrower to satisfy any requirement set forth on Schedule 1 within
the applicable time period set forth thereon shall result in an immediate Event
of Default under the Loan Agreement for which there shall be no grace or cure
period.

 

2                                         The Loan Agreement shall be amended by
deleting the following, appearing as Sections 2.1.4, 2.1.5 and 2.1.6 thereof:

 

“              2.1.4       Intentionally omitted.”

 

                2.1.5       Intentionally omitted.

 

                2.1.6       Intentionally omitted.”

 

and inserting in lieu thereof the following:

 

“              2.1.4       Letters of Credit.

 

1

--------------------------------------------------------------------------------


 

(a)           Upon Borrower’s request, on or prior to the Guidance Line Maturity
Date, Bank shall issue or have issued Letters of Credit denominated in Dollars
or a Foreign Currency for Borrower’s account.  The aggregate Dollar Equivalent
of the face amount of outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit and any Letter of Credit Reserve) may not exceed
Two Million Five Hundred Thousand Dollars ($2,500,000.00), minus (i) the sum of
all amounts used for Cash Management Services, and minus (ii) the FX Reduction
Amount.

 

(b)           If, on the Guidance Line Maturity Date (or the effective date of
any termination of this Agreement), there are any outstanding Letters of Credit,
then on such date Borrower shall provide to Bank cash collateral in an amount
equal to one hundred five percent (105.0%) (if the Letter of Credit is
denominated in Dollars) or one hundred ten percent (110.0%) (if the Letter of
Credit is denominated in a Foreign Currency) of the aggregate Dollar Equivalent
of the face amount of all such Letters of Credit plus all interest, fees, and
costs due or estimated by Bank to become due in connection therewith, to secure
all of the Obligations relating to such Letters of Credit.  All Letters of
Credit shall be in form and substance acceptable to Bank in its sole discretion
and shall be subject to the terms and conditions of Bank’s standard Application
and Letter of Credit Agreement (the “Letter of Credit Application”).  Borrower
agrees to execute any further documentation in connection with the Letters of
Credit as Bank may reasonably request.  Borrower further agrees to be bound by
the regulations and interpretations of the issuer of any Letters of Credit
guarantied by Bank and opened for Borrower’s account or by Bank’s
interpretations of any Letter of Credit issued by Bank for Borrower’s account,
and Borrower understands and agrees that Bank shall not be liable for any error,
negligence, or mistake, whether of omission or commission, in following
Borrower’s instructions or those contained in the Letters of Credit or any
modifications, amendments, or supplements thereto.

 

(c)           The obligation of Borrower to immediately reimburse Bank for
drawings made under Letters of Credit shall be absolute, unconditional, and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement, such Letters of Credit, and the Letter of Credit Application.

 

(d)           Borrower may request that Bank issue a Letter of Credit payable in
a Foreign Currency.  If a demand for payment is made under any such Letter of
Credit, Bank shall treat such demand as an Advance to Borrower of the Dollar
Equivalent of the amount thereof (plus fees and charges in connection therewith
such as wire, cable, SWIFT or similar charges).

 

(e)           To guard against fluctuations in currency exchange rates, upon the
issuance of any Letter of Credit payable in a Foreign Currency, Bank shall
create a reserve (the “Letter of Credit Reserve”) under the Revolving Line in an
amount equal to ten percent (10.0%) of the face amount of such Letter of
Credit.  The amount of the Letter of Credit Reserve may be adjusted by Bank from
time to time to account for fluctuations in the exchange rate.  The availability
of funds under the Revolving Line shall be reduced by the amount of such Letter
of Credit Reserve for as long as such Letter of Credit remains outstanding.

 

2

--------------------------------------------------------------------------------


 

2.1.5       Foreign Exchange. Until the Guidance Line Maturity Date, Borrower
may enter into foreign exchange contracts with Bank under which Borrower commits
to purchase from or sell to Bank a specific amount of Foreign Currency (each, a
“FX Contract”) on a specified date (the “Settlement Date”).  FX Contracts shall
have a Settlement Date of at least one (1) FX Business Day after the contract
date and shall be subject to a reserve of ten percent (10.0%) of each
outstanding FX Contract.  The aggregate amount of FX Contracts at any one time
may not exceed ten (10) times Two Million Five Hundred Thousand Dollars
($2,500,000.00), minus (i) the sum of all amounts used for Cash Management
Services, and minus (ii) the aggregate Dollar Equivalent of the face amount of
any outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit and any Letter of Credit Reserve).  The amount otherwise available shall
be reduced by an amount equal to ten percent (10.0%) of each outstanding FX
Contract (the “FX Reduction Amount”).  Any amounts needed to fully reimburse
Bank for any amounts not paid by Borrower in connection with FX Contracts will
accrue interest at the interest rate applicable to Advances.  Subject to Section
4.1, if, on the Guidance Line Maturity Date, there are any outstanding FX
Forward Contracts, then on such date Borrower shall provide to Bank cash
collateral in an amount consistent with Bank’s current foreign exchange
contracts policies to secure all of the Obligations relating to such FX Forward
Contracts.

 

2.1.6       Cash Management Services.  Until the Guidance Line Maturity Date,
Borrower may use an aggregate amount not to exceed Two Million Five Hundred
Thousand Dollars ($2,500,000.00), minus (i) the aggregate Dollar Equivalent of
the face amount of any outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit and any Letter of Credit Reserve), and minus (ii)
the FX Reduction Amount, for Bank’s cash management services, which may include
merchant services, direct deposit of payroll, business credit card, and check
cashing services identified in Bank’s various cash management services
agreements (collectively, the “Cash Management Services”).  Any amounts Bank
pays on behalf of Borrower for any Cash Management Services will accrue interest
at the interest rate applicable to Advances. Subject to Section 4.1, if, on the
Guidance Line Maturity Date, there are any outstanding Cash Management Services,
then on such date Borrower shall provide to Bank cash collateral in an amount
consistent with Bank’s current cash management services policies to secure all
of the Obligations relating to such Cash Management Services.”

 

3                                         The Loan Agreement shall be amended by
deleting the following text, appearing in Section 2.2(a) thereof:

 

“              (iii)          Advances.  Subject to Section 2.2(b), the
principal amount outstanding under the Revolving Line shall accrue interest at a
floating per annum rate equal to one-half of one percentage point (0.50%) above
the Prime Rate, which interest shall be payable monthly in accordance with
Section 2.2(f) below.”

 

and inserting in lieu thereof the following:

 

“              (iii)          Advances.  Subject to Section 2.2(b), the
principal amount outstanding under the Revolving Line shall accrue interest at a
floating per

 

3

--------------------------------------------------------------------------------


 

annum rate equal to the Prime Rate, which interest shall be payable monthly in
accordance with Section 2.2(f) below.”

 

4                                         The Loan Agreement shall be amended by
deleting the following text, appearing in Section 2.3(d) thereof:

 

“A fee (the “Unused Revolving Line Facility Fee”), payable quarterly, in
arrears, on a calendar year basis, in an amount equal to one-fifth of one
percent (0.20%) per annum of the unused portion of the Revolving Line.”

 

and inserting in lieu thereof the following:

 

“A fee (the “Unused Revolving Line Facility Fee”), payable quarterly, in
arrears, on a calendar year basis, in an amount equal to one-quarter of one
percent (0.25%) per annum of the unused portion of the Revolving Line (which,
for clarity, is only the facility provided pursuant to Section 2.1.3).”

 

5                                         The Loan Agreement shall be amended by
deleting the following text, appearing in Section 3.2 thereof:

 

“              (c)           in Bank’s reasonable discretion, there has not been
a Material Adverse Change.”

 

and inserting in lieu thereof the following:

 

“              (c)           in Bank’s reasonable discretion, there has not been
any material impairment in the general affairs, results of operation, financial
condition or the prospect of repayment of the Obligations, or any material
adverse deviation by Borrower from the most recent business plan of Borrower
presented to and accepted by Bank.”

 

6                                         The Loan Agreement shall be amended by
deleting the following text, appearing in Section 3.4 thereof:

 

“Subject to the prior satisfaction of all other applicable conditions to the
making of a Credit Extension set forth in this Agreement, to obtain a Term Loan
Advance, a 2008 Term Loan Advance, or an Advance, Borrower shall notify Bank
(which notice shall be irrevocable) by electronic mail, facsimile, or telephone
by 12:00 noon Eastern time on the Funding Date of the Term Loan Advance, 2008
Term Loan Advance, or Advance.”

 

and inserting in lieu thereof the following:

 

“Subject to the prior satisfaction of all other applicable conditions to the
making of a Credit Extension set forth in this Agreement, to obtain a Credit
Extension (other than Credit Extensions under Sections 2.1.4 or 2.1.6), Borrower
shall notify Bank (which notice shall be irrevocable) by electronic mail,
facsimile, or telephone by 12:00 noon Eastern time on the Funding Date of the
Credit Extension.”

 

7                                         The Loan Agreement shall be amended by
deleting the following text, appearing in Section 6.2(a) thereof:

 

4

--------------------------------------------------------------------------------


 

“(i) as soon as available, but no later than thirty (30) days after the last day
of each month, a company prepared consolidated balance sheet and income
statement covering Borrower’s consolidated operations during the period
certified by a Responsible Officer and in a form reasonably acceptable to Bank;”

 

and inserting in lieu thereof the following:

 

“(i) as soon as available, but no later than thirty (30) days after the last day
of each month, a company prepared consolidated balance sheet and income
statement covering Borrower’s consolidated operations during the period
certified by a Responsible Officer and in a form reasonably acceptable to Bank. 
Notwithstanding the foregoing, for any month in which the aggregate amount of
unrestricted and unencumbered cash and Cash Equivalents maintained by Borrower
and Borrower’s Subsidiaries with Bank is greater Thirty Million Dollars
($30,000,000.00) at all times, Borrower will not be required to deliver these
materials for such month, provided, however, that, if Borrower is not required
to deliver these materials for any month in a given calendar quarter, Borrower
must deliver such materials covering such quarterly period (instead of monthly
periods) no later than forty-five (45) days after the last day of such quarter;”

 

8                                         The Loan Agreement shall be amended by
deleting the following text, appearing in Section 6.2(a) thereof:

 

“(v) at least annually, within ten (10) days of approval by Borrower’s Board,
and within ten (10) days of any updates or changes thereto, Board approved
projections and a budget;”

 

and inserting in lieu thereof the following:

 

“(v) at least annually, no later than the earlier of (i) forty-five (45) days
after the last day of Borrower’s fiscal year and (ii) ten (10) days after
approval by Borrower’s board of directors, and in either case within ten (10)
days of any updates or changes thereto, Board approved projections and a
budget;”

 

9                                         The Loan Agreement shall be amended by
deleting the following text, appearing in Section 6.2 thereof:

 

“              (b)           Within thirty (30) days after the last day of each
month, deliver to Bank with the monthly financial statements a completed
Compliance Certificate signed by a Responsible Officer.

 

(c)           Within thirty (30) days after the last day of each month, deliver
to Bank a duly completed Borrowing Base Certificate signed by a Responsible
Officer, with aged listings of accounts receivable and accounts payable (by
invoice date).”

 

and inserting in lieu thereof the following:

 

“              (b)           Within thirty (30) days after the last day of each
month, deliver to Bank with the monthly financial statements a completed
Compliance Certificate signed by a Responsible Officer.  Notwithstanding the
foregoing, for

 

5

--------------------------------------------------------------------------------


 

any month in which the aggregate amount of unrestricted and unencumbered cash
and Cash Equivalents maintained by Borrower and Borrower’s Subsidiaries with
Bank is greater Thirty Million Dollars ($30,000,000.00) at all times, Borrower
will not be required to deliver a Compliance Certificate for such month,
provided, however, that, if Borrower is not required to deliver a Compliance
Certificate for any month in a given calendar quarter, Borrower must deliver a
completed Compliance Certificate signed by a Responsible Officer no later than
forty-five (45) days after the last day of such quarter.”

 

(c)           Within thirty (30) days after the last day of each month, deliver
to Bank a duly completed Borrowing Base Certificate signed by a Responsible
Officer, with aged listings of accounts receivable and accounts payable (by
invoice date).  Notwithstanding the foregoing, for any month in which the
aggregate amount of unrestricted and unencumbered cash and Cash Equivalents
maintained by Borrower and Borrower’s Subsidiaries with Bank is greater Thirty
Million Dollars ($30,000,000.00) at all times, Borrower will not be required to
deliver these materials for such month, provided, however, that, if Borrower is
not required to deliver these materials for any month in a given calendar
quarter, Borrower must deliver such materials no later than forty-five (45) days
after the last day of such quarter.”

 

10                                  The Loan Agreement shall be amended by
deleting the following text, appearing in Section 6.6 thereof:

 

“              (a)           To permit Bank to monitor Borrower’s financial
performance and condition, Borrower, and all Borrower’s Subsidiaries, shall
maintain Borrower’s and such Subsidiaries’, primary operating accounts with Bank
and all of Borrower’s and such Subsidiaries’ cash or securities in excess of
that amount used for Borrower’s or such Subsidiaries’ current operations shall
be maintained or administered through Bank and Bank’s affiliates.”

 

and inserting in lieu thereof the following:

 

“              (a)           To permit Bank to monitor Borrower’s financial
performance and condition, maintain all of Borrower’s and all Borrower’s
Subsidiaries operating accounts with Bank and all of Borrower’s and such
Subsidiaries’ cash or securities in excess of that amount used for Borrower’s or
such Subsidiaries’ current operations shall be maintained or administered
through Bank and Bank’s affiliates.  Notwithstanding the foregoing, (i) for the
quarter ending December 31, 2014 only, if, on October 3, 2014, Borrower and
Borrower’s Subsidiaries have unrestricted and unencumbered cash and Cash
Equivalents with Bank and Bank’s affiliates with a balance of no less than
Thirty Million Dollars ($30,000,000.00), Borrower may maintain cash or
securities in excess of that amount used for Borrower’s or such Subsidiaries’
current operations in non-operating accounts at financial institutions other
than Bank and Bank’s Affiliates and (ii) for the quarter ending March 31, 2015
and for each quarter thereafter, if during the immediately preceding calendar
quarter, Borrower and Borrower’s Subsidiaries maintained unrestricted and
unencumbered cash and Cash Equivalents with Bank and Bank’s affiliates with an
average daily balance of no less than Thirty Million Dollars ($30,000,000.00),
as tested for the entire quarter on the last day of such quarter, Borrower may
maintain cash or securities in excess of that amount used for Borrower’s or such
Subsidiaries’ current

 

6

--------------------------------------------------------------------------------


 

operations in non-operating accounts at financial institutions other than Bank
and Bank’s Affiliates.”

 

11                                  The Loan Agreement shall be amended by
deleting the following, appearing as Section 6.10 thereof:

 

“              6.10        Financial Covenant.  Borrower shall maintain at all
times, to be tested as of the last day of each month, to be computed on a
consolidated basis, a ratio of (a) Quick Assets, to (b) Current Liabilities
minus Current Deferred Revenue of at least 1.50 to 1.0.”

 

and inserting in lieu thereof the following:

 

“              6.10        Financial Covenant.  Borrower shall maintain at all
times, to be tested (i) for each calendar quarter in which the aggregate amount
of unrestricted and unencumbered cash and Cash Equivalents maintained with Bank
by Borrower and Borrower’s Subsidiaries is greater than Thirty Million Dollars
($30,000,000.00) at all times, as of the last day of such calendar quarter and
(ii) for each calendar quarter in which the aggregate amount of unrestricted and
unencumbered cash and Cash Equivalents maintained with Bank by Borrower and
Borrower’s Subsidiaries is less than or equal to Thirty Million Dollars
($30,000,000.00) at any time, as of the last day of each month in such quarter,
to be computed on a consolidated basis, a ratio of (a) Quick Assets, to (b)
Current Liabilities minus Current Deferred Revenue of at least 1.25 to 1.0.”

 

12                                  The Loan Agreement shall be amended by
deleting the following text, appearing in Section 7 thereof:

 

“              7.1          Dispositions.  Unless provision is made for the
repayment in full of the Obligations under this Agreement and the 2008 Loan
Agreement and the termination of this Agreement and the 2008 Loan Agreement as
of or prior to the consummation thereof, convey, sell, lease, transfer, assign,
or otherwise dispose of (collectively a “Transfer”), or permit any of its
Subsidiaries to Transfer, all or any part of its business or property, except
for Transfers (a) of Inventory in the ordinary course of business; (b) of
surplus, worn-out or obsolete Equipment; (c) in connection with Permitted Liens
and Permitted Investments; and (d) of non-exclusive licenses for the use of the
property of Borrower or its Subsidiaries in the ordinary course of business.

 

7.2          Changes in Business, Management, Ownership, or Business Locations. 
(a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses currently engaged in by Borrower and such Subsidiary, as
applicable, or reasonably related thereto; (b) liquidate or dissolve; or
(c) (i) have a change in management such that the Key Person resigns, is
terminated, or is no longer actively involved in the management of the Borrower
in his/her current position and a replacement reasonably satisfactory to
Borrower’s Board of Directors for such Key Person is not made within one hundred
twenty (120) days after departure from Borrower, or (ii) enter into any
transaction or series of related transactions in which the stockholders of
Borrower immediately prior to the first such transaction own less than 51% of
the voting stock of Borrower immediately after giving effect to such transaction
or related series of such transactions (other than by the sale of

 

7

--------------------------------------------------------------------------------


 

Borrower’s equity securities in a public offering or to venture capital
investors so long as Borrower identifies to Bank the venture capital investors
prior to the closing of the transaction).  Borrower shall not, without at least
thirty (30) days prior written notice to Bank: (1) add any new offices or
business locations, including warehouses (unless such new offices or business
locations contain less than Twenty-Five Thousand Dollars ($25,000) in Borrower’s
assets or property), (2) change its jurisdiction of organization, (3) change its
organizational structure or type, (4) change its legal name, or (5) change any
organizational number (if any) assigned by its jurisdiction of organization.

 

7.3          Mergers or Acquisitions.  Unless provision is made for the
repayment in full of the Obligations under this Agreement and the 2008 Loan
Agreement and the termination of this Agreement and the 2008 Loan Agreement as
of or prior to the consummation thereof, merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person.  A Subsidiary may merge or
consolidate into another Subsidiary or into Borrower or its assets may be
acquired by another Subsidiary or by Borrower.”

 

and inserting in lieu thereof the following:

 

“              7.1          Dispositions.  Unless provision is made for the
repayment in full of the Obligations under this Agreement and the 2008 Loan
Agreement and the termination of this Agreement and the 2008 Loan Agreement as
of or prior to the consummation thereof, convey, sell, lease, transfer, assign,
or otherwise dispose of (collectively a “Transfer”), or permit any of its
Subsidiaries to Transfer, all or any part of its business or property, except
for Transfers (a) of Inventory in the ordinary course of business; (b) of
surplus, worn-out or obsolete Equipment; (c) in connection with Permitted Liens,
Permitted Investments or Permitted Acquisitions; (d) of non-exclusive licenses
for the use of the property of Borrower or its Subsidiaries in the ordinary
course of business; (e) consisting of sales of capital stock by Borrower,
including without limitation sales of or retirements of capital stock to satisfy
tax obligations in connection with the vesting of restricted stock unit awards
so long as such sales or retirements of capital stock are not prohibited by
Section 7.2 hereof; and (f) among its Subsidiaries or from a Subsidiary to
Borrower.

 

7.2          Changes in Business, Management, Ownership, or Business Locations. 
(a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses currently engaged in by Borrower and such Subsidiary, as
applicable, or reasonably related thereto; (b) liquidate or dissolve; or
(c) (i) have a change in management such that the Key Person resigns, is
terminated, or is no longer actively involved in the management of Borrower in
his/her current position and a replacement reasonably satisfactory to Borrower’s
Board of Directors for such Key Person is not made within one hundred twenty
(120) days after departure from Borrower, or (ii) enter into any transaction or
series of related transactions in which the stockholders of Borrower immediately
prior to the first such transaction own less than 51% of the voting stock of
Borrower immediately after giving effect to such transaction or related series
of such transactions (other than by the sale of Borrower’s equity securities in
a public offering or to venture capital investors so long as Borrower

 

8

--------------------------------------------------------------------------------


 

identifies to Bank the venture capital investors prior to the closing of the
transaction).  Borrower shall not, without at least thirty (30) days prior
written notice to Bank: (1) add any new offices or business locations, including
warehouses (unless such new offices or business locations contain less than Two
Hundred Fifty Thousand Dollars ($250,000.00) in Borrower’s assets or property),
(2) change its jurisdiction of organization, (3) change its organizational
structure or type, (4) change its legal name, or (5) change any organizational
number (if any) assigned by its jurisdiction of organization.

 

7.3          Mergers or Acquisitions.  Unless provision is made for the
repayment in full of the Obligations under this Agreement and the 2008 Loan
Agreement and the termination of this Agreement and the 2008 Loan Agreement as
of or prior to the consummation thereof, merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person except for purchases or other
acquisitions by Borrower or any Subsidiary of Borrower of the capital stock in a
Person that, upon the consummation thereof, will be a Subsidiary (including as a
result of a merger or consolidation) or all or substantially all of the assets
of, or assets constituting one or more business units of, any Person (each, a
“Permitted Acquisition”); provided that, with respect to each such purchase or
other acquisition:

 

(i) the newly-created or acquired Subsidiary (or assets acquired in connection
with an asset sale) shall be (a) in the same or a related line of business as
that conducted by Borrower on the date hereof, or (b) in a business that is
ancillary to and in furtherance of the line of business as that conducted by
Borrower on the date hereof;

 

(ii) all transactions related to such purchase or acquisition shall be
consummated in all material respects in accordance with all requirements of law;

 

(iii) no Borrower or Subsidiary shall, as a result of or in connection with any
such purchase or acquisition, assume or incur any direct or contingent
liabilities (whether relating to environmental, tax, litigation or other
matters) that, as of the date of such purchase or acquisition, could reasonably
be expected to have a material adverse effect on Borrower’s business;

 

(iv) Borrower shall give the Bank at least ten (10) Business Days’ prior written
notice of any such purchase or acquisition;

 

(v) Borrower shall provide to the Bank as soon as available but in any event not
later than five (5) Business Days after the execution thereof, a copy of any
executed purchase agreement or similar agreement with respect to any such
purchase or acquisition;

 

(vi) (a) immediately before and immediately after giving effect to any such
purchase or other acquisition, no Event of Default shall have occurred and be
continuing, (b) immediately after giving effect to such purchase or other
acquisition and for the twelve (12) month period following the consummation of
such purchase or acquisition on a pro forma basis, Borrower and its Subsidiaries

 

9

--------------------------------------------------------------------------------


 

shall be in compliance with the covenants set forth in Section 6.10, based upon
financial statements delivered to the Bank at least five (5) Business Days prior
to such acquisition or other purchase which give effect, on a pro forma basis,
to such acquisition or other purchase;

 

(vii) no Indebtedness is assumed or incurred in connection with any such
purchase or acquisition other than Permitted Indebtedness and no Liens are
assumed or incurred in connection with any such purchase or acquisition other
than Permitted Liens;

 

(viii) such purchase or acquisition shall not be opposed by the target’s or
seller’s (as applicable) board of directors or equivalent governing body;

 

(ix) (a) the aggregate amount of the consideration, including cash and the value
of any non-cash consideration (including any deferred payment Obligations), for
all such purchases or acquisitions shall not exceed Twenty-Five Million Dollars
($25,000,000.00) in any twelve-month period and (b) the aggregate amount of the
cash consideration for all such purchases or acquisitions shall not exceed Ten
Million Dollars ($10,000,000.00) in any twelve-month period;

 

(x) the assets being acquired are located within the United States or such other
jurisdiction acceptable to Bank in its sole discretion;

 

(xi) Borrower shall have delivered to the Bank, at least five (5) Business Days
prior to the date on which any such purchase or other acquisition is to be
consummated (or such later date as is agreed by the Bank in its sole
discretion), a certificate of a Responsible Officer of Borrower, in form and
substance reasonably satisfactory to the Bank, certifying that all of the
requirements set forth in this definition have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition;

 

(xii) immediately after giving effect to such purchase or acquisition on a pro
forma basis, the unrestricted and unencumbered cash maintained by Borrower and
its Subsidiaries with Bank is equal to or greater than Thirty Million Dollars
($30,000,000.00);

 

(xiii) such purchase or acquisition and the company or assets being acquired are
accretive in all material respects;

 

(xiv) Borrower is a surviving legal entity following such purchase or
acquisition; and

 

(xv) simultaneously with the closing of such transaction, if requested by Bank
in its sole discretion, any newly acquired and/or formed entity must,
contemporaneously with the closing of such transaction (or later if agreed by
Bank in its sole discretion) become a “Borrower” under this Agreement and the
other Loan Documents and become subject to all rights and obligations of this
Agreement and the other Loan Documents, and must execute and deliver to Bank an
assumption agreement acceptable to Bank as well as such other documents and
agreements as required by Bank in connection with the target becoming a Borrower
and granting a Lien in favor of Bank on the Collateral.

 

10

--------------------------------------------------------------------------------


 

The forgoing definition of a Permitted Acquisition shall also apply to any
acquisition of a company that would be a Subsidiary if majority owned by
Borrower but is made as a minority Investment by the Borrower instead.

 

A Subsidiary may merge or consolidate into another Subsidiary or into Borrower
or its assets may be acquired by another Subsidiary or by Borrower.”

 

13                                  The Loan Agreement shall be amended by
deleting the following, appearing as Section 7.7 thereof:

 

“              7.7          Distributions; Investments.  (a) Directly or
indirectly make any Investment other than Permitted Investments, or permit any
of its Subsidiaries to do so; or (b) pay any dividends or make any distribution
or payment or redeem, retire or purchase any capital stock, provided that
(i) Borrower may convert any of its convertible securities into other securities
pursuant to the terms of such convertible securities or otherwise in exchange
thereof, (ii) Borrower may pay dividends solely in common stock; and (iii)
Borrower may repurchase the stock of former employees or consultants pursuant to
stock repurchase agreements so long as an Event of Default does not exist at the
time of such repurchase and would not exist after giving effect to such
repurchase, provided such repurchase does not exceed in the aggregate of $50,000
per fiscal year.”

 

and inserting in lieu thereof the following:

 

“              7.7          Distributions; Investments.  (a) Directly or
indirectly make any Investment other than Permitted Investments or Permitted
Acquisitions, or permit any of its Subsidiaries to do so; or (b) pay any
dividends or make any distribution or payment or redeem, retire or purchase any
capital stock, provided that (i) Borrower may convert any of its convertible
securities into other securities pursuant to the terms of such convertible
securities or otherwise in exchange thereof, (ii) Borrower may pay dividends
solely in common stock; (iii) Borrower may repurchase the stock of former
employees or consultants pursuant to stock repurchase agreements so long as an
Event of Default does not exist at the time of such repurchase and would not
exist after giving effect to such repurchase, provided such repurchase does not
exceed in the aggregate of Two Hundred Fifty Thousand Dollars ($250,000.00) per
fiscal year and (iv) Borrower may retire any shares of capital stock of the
Borrower otherwise issuable upon conversion of any restricted stock unit award
to satisfy any tax obligations with respect to such restricted stock unit
awards.”

 

14                                  The Loan Agreement shall be amended by
deleting the following, appearing as Section 8.3 thereof:

 

“              8.3          Material Adverse Change.  A Material Adverse Change
occurs;”

 

and inserting in lieu thereof the following:

 

“              8.3          Intentionally omitted.”

 

11

--------------------------------------------------------------------------------


 

15                                  The Loan Agreement shall be amended by
deleting the following text, appearing in Section 9.1 thereof:

 

“              (c)           demand that Borrower (i) deposits cash with Bank in
an amount equal to the aggregate amount of any letters of credit remaining
undrawn, as collateral security for the repayment of any future drawings under
such letters of credit, and Borrower shall forthwith deposit and pay such
amounts, and (ii) pay in advance all letter of credit fees scheduled to be paid
or payable over the remaining term of any letters of credit;”

 

and inserting in lieu thereof the following:

 

“              (c)           demand that Borrower (i) deposit cash with Bank in
an amount equal to one hundred five percent (105.0%) (if the Letter of Credit is
denominated in Dollars) or one hundred ten percent (110.0%) (if the Letter of
Credit is denominated in a Foreign Currency) of the Dollar Equivalent of the
aggregate face amount of all Letters of Credit remaining undrawn (plus, in each
case, all interest, fees, and costs due or to become due in connection
therewith), to secure all of the Obligations relating to such Letters of Credit,
as collateral security for the repayment of any future drawings under such
Letters of Credit, and Borrower shall forthwith deposit and pay such amounts,
and (ii) pay in advance all letter of credit fees scheduled to be paid or
payable over the remaining term of any Letters of Credit;”

 

16                                  The Loan Agreement shall be amended by
deleting “.” where it appears at the end of Section 9.1 thereof and inserting in
lieu thereof “; and”.

 

17                                  The Loan Agreement shall be amended by
inserting the following new text, appearing at the end of Section 9.1 thereof:

 

(k)           terminate any FX Contracts;.”

 

18                                  The Loan Agreement shall be amended by
deleting the following text, appearing in the definition of “Eligible Accounts”
in Section 13.1 thereof:

 

“              (c)           Accounts owing from an Account Debtor which does
not have its principal place of business in the United States;”

 

and inserting in lieu thereof the following:

 

“              (c)           Accounts owing from an Account Debtor which does
not have its principal place of business in the United States, Canada, France,
Germany, Italy, Japan or the United Kingdom;”

 

19                                  The Loan Agreement shall be amended by
deleting the following text, appearing in the definition of “Permitted
Indebtedness” in Section 13.1 thereof:

 

“              (f)            extensions, refinancings, modifications,
amendments and restatements of any items of Permitted Indebtedness (a) through
(e) above, provided that the principal amount thereof is not increased or the
terms thereof are not modified to impose more burdensome terms upon Borrower or
its Subsidiary, as the case may be.”

 

12

--------------------------------------------------------------------------------


 

and inserting in lieu thereof the following:

 

“              (f)            Indebtedness of any Subsidiary to Borrower,
provided that, to the extent such Indebtedness was or is an Investment by
Borrower in the Subsidiary, such Investment will be subject to the cap on
Investments in Subsidiaries set forth in subsection (vi) of the definition of
Permitted Investments; and

 

(g)           extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (f) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower or its
Subsidiary, as the case may be.”

 

20                                  The Loan Agreement shall be amended by
deleting the following definition appearing in Section 13.1 thereof:

 

“              “Material Adverse Change” is (a) a material impairment in the
perfection or priority of Bank’s security interest in the Collateral or in the
value of such Collateral; (b) a material adverse change in the business,
operations, or condition (financial or otherwise) of Borrower; (c) a material
impairment of the prospect of repayment of any portion of the Obligations, or
(d) after the occurrence of the Equity Event, Bank determines, based upon
information available to it and in its reasonable judgment, that there is a
reasonable likelihood that Borrower shall fail to comply with one or more of the
financial covenants in Section 6 during the next succeeding financial reporting
period.”

 

21                                  The Loan Agreement shall be amended by
inserting the following new definitions, appearing alphabetically in Section
13.1 thereof:

 

“              “Cash Management Services” is defined in Section 2.1.6.”

 

“              “FX Contract” is defined in Section 2.1.5.”

 

“              “FX Reduction Amount” is defined in Section 2.1.5.”

 

“              “Guidance Line Maturity Date” is December 30, 2016.”

 

“              “Letter of Credit Application” is defined in Section 2.1.4.”

 

“              “Letter of Credit Reserve” has the meaning set forth in Section
2.1.4.”

 

“              “Settlement Date” is defined in Section 2.1.5.”

 

22                                  The Loan Agreement shall be amended by
deleting the following definitions appearing in Section 13.1 thereof:

 

“              “Business Day” is any day that is not a Saturday, Sunday or a day
on which Bank is closed.”

 

13

--------------------------------------------------------------------------------


 

“              “Credit Extension” is any Advance, Term Loan Advance, 2008 Term
Loan Advance, or any other extension of credit hereunder by Bank for Borrower’s
benefit.”

 

“              “Permitted Investments” are: (i)  marketable direct obligations
issued or unconditionally guaranteed by the United States or its agency or any
state maturing within 1 year from its acquisition, (ii) commercial paper
maturing no more than 1 year after its creation and having the highest rating
from either Standard & Poor’s Corporation or Moody’s Investors Service, Inc.,
(iii) Bank’s certificates of deposit issued maturing no more than 1 year after
issue, (iv) any other investments administered through Bank, (v) Investments
shown on the Perfection Certificate which are existing on the Effective Date,
and (vi) as of January 1, 2009 and thereafter, Investments in Tremor Media
Europe GmbH (Borrower’s Subsidiary) and Tremor Media UK Limited (a Subsidiary of
Tremor Media Europe GmbH) for the ordinary and necessary operating expenses of
such entities in an aggregate amount not to exceed Four Million Dollars
($4,000,000.00) per calendar year.”

 

 “             “Revolving Line” is an Advance or Advances in an amount equal to
Twenty-Five Million Dollars ($25,000,000.00).”

 

“              Revolving Line Maturity Date” is December 30, 2014.”

 

and inserting in lieu thereof the following:

 

“              “Business Day” is any day that is not a Saturday, Sunday or a day
on which Bank is closed, and if any determination of a “Business Day” shall
relate to an FX Contract, the term “Business Day” shall mean a day on which
dealings are carried on in the country of settlement of the Foreign Currency.”

 

“              “Credit Extension” is any Advance, Term Loan Advance, 2008 Term
Loan Advance, Letter of Credit, FX Contract, amount utilized for Cash Management
Services, or any other extension of credit hereunder by Bank for Borrower’s
benefit.”

 

“              “Permitted Investments” are: (i)  marketable direct obligations
issued or unconditionally guaranteed by the United States or its agency or any
state maturing within 1 year from its acquisition, (ii) commercial paper
maturing no more than 1 year after its creation and having the highest rating
from either Standard & Poor’s Corporation or Moody’s Investors Service, Inc.,
(iii) Bank’s certificates of deposit issued maturing no more than 1 year after
issue, (iv) any other investments administered through Bank, (v) Investments
shown on the Perfection Certificate which are existing on the Effective Date,
(vi) as of January 1, 2009 and thereafter, Investments in any Subsidiary for the
ordinary and necessary operating expenses of such entities in an aggregate
amount not to exceed Six Million Dollars ($6,000,000.00) per calendar year, and
(vii) Investments by a Subsidiary (other than a Borrower) in other
Subsidiaries.”

 

“              “Revolving Line” is an Advance or Advances in an amount equal to
Thirty-Two Million Five Hundred Thousand Dollars ($32,500,000.00).”

 

“              Revolving Line Maturity Date” is December 30, 2016.”

 

14

--------------------------------------------------------------------------------


 

23                                  The Compliance Certificate attached as
Exhibit C to the Loan Agreement shall be deleted in its entirety and replaced
with the Compliance Certificate set forth on Schedule 2 hereto.

 

24                                  The Borrowing Base Certificate attached as
Exhibit D to the Loan Agreement shall be deleted in its entirety and replaced
with the Borrowing Base Certificate set forth on Schedule 3 hereto.

 

4.             FEES AND EXPENSES.  Borrower shall pay to Bank a modification fee
equal to Twenty Five Thousand Dollars ($25,000.00), which fee shall be due on
the date hereof and shall be deemed fully earned as of the date hereof. 
Borrower shall also reimburse Bank for all legal fees and expenses incurred in
connection with this amendment to the Existing Loan Documents.

 

5.             PERFECTION CERTIFICATE.  Borrower hereby ratifies, confirms and
reaffirms, all and singular, the terms and disclosures contained in a certain
Perfection Certificate of Borrower dated as of October 20, 2014, and
acknowledges, confirms and agrees that the disclosures and information Borrower
provided to Bank in such Perfection Certificate have not changed, as of the date
hereof.  Borrower hereby acknowledges and agrees that all references in the Loan
Agreement to the Perfection Certificate shall mean and include the Perfection
Certificate as described herein.

 

6.             CONSISTENT CHANGES.  The Existing Loan Documents are hereby
amended wherever necessary to reflect the changes described above.

 

7.             RATIFICATION OF LOAN DOCUMENTS.  Borrower hereby ratifies,
confirms, and reaffirms all terms and conditions of all security or other
collateral granted to the Bank, and confirms that the indebtedness secured
thereby includes, without limitation, the Obligations.

 

8.             NO DEFENSES OF BORROWER.  Borrower hereby acknowledges and agrees
that Borrower has no offsets, defenses, claims, or counterclaims against Bank
with respect to the Obligations, or otherwise, and that if Borrower now has, or
ever did have, any offsets, defenses, claims, or counterclaims against Bank,
whether known or unknown, at law or in equity, all of them are hereby expressly
WAIVED and Borrower hereby RELEASES Bank from any liability thereunder.

 

9.             CONTINUING VALIDITY.  Borrower understands and agrees that in
modifying the existing Obligations, Bank is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Existing Loan
Documents.  Except as expressly modified pursuant to this Loan Modification
Agreement, the terms of the Existing Loan Documents remain unchanged and in full
force and effect.  Bank’s agreement to modifications to the existing Obligations
pursuant to this  Loan Modification Agreement in no way shall obligate Bank to
make any future modifications to the Obligations.  Nothing in this Loan
Modification Agreement shall constitute a satisfaction of the Obligations.  It
is the intention of Bank and Borrower to retain as liable parties all makers of
Existing Loan Documents, unless the party is expressly released by Bank in
writing.  No maker will be released by virtue of this Loan Modification
Agreement.

 

10.          COUNTERSIGNATURE.  This Loan Modification Agreement shall become
effective only when it shall have been executed by Borrower and Bank.

 

[The remainder of this page is intentionally left blank]

 

15

--------------------------------------------------------------------------------


 

This Loan Modification Agreement is executed as of the date first written above.

 

BORROWER:

BANK:

 

 

TREMOR VIDEO, INC.

SILICON VALLEY BANK

 

 

By:

/s/ Todd Sloan

 

By:

/s/ Adam Millsom

 

 

Name:Todd Sloan

Name: Adam Millsom

 

 

Title: CFO

Title: Director

 

--------------------------------------------------------------------------------